DETAILED ACTION
This is in response to Application # 16/407,897.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Wang (US 2020/0404589).

Regarding Claim 1,
A method comprising: 
WUR (wake-up radio) as a companion radio; 0104; the term primary connectivity radio (PCR) may refer to a main radio with capability to transmit and receive one or more physical layer protocol data units (PPDU) over various channels; the term wake-up radio (WUR) may refer to a companion radio to a PCR with the capability to transmit and/or receive one or more WUR PPDUs; 0105; the term WUR AP may refer to an AP that can transmit and/or receive a WUR PPDU and supports the WUR mechanism]; 

associating, by the device, a wireless client with the first radio [0194; assuming that a STA is initially or already associated with an AP (i.e. associated state 2235 in FIG. 22A)]; 

determining, by the device, that the wireless client is a low bandwidth client [Wang: 0103; an AP, non-AP STAs, WTRU, or other such device may have WUR as a companion radio; some usage cases for WUR may include, but are not limited to: IoT devices, low power operation for mobile stations, etc.; 0102; the WUR transceiver 198 may be designed to transmit and receive small amount of data with very low power consumption (e.g., less than 1 mW); 0120; 0130; a STA may indicate its capabilities to receive one or more NBP (narrow band protection)  of broadcast/multicast WUR PPDUs over a 20 MHz channel, or receive flexibly broadcast WUR PPDUs or WUR beacons over a 20 MHz band, for example, in its probe requests, (re)association 

switching, by the device, the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role [Wang: 0194; in this associated state 2235, the associated AP and the STA may further negotiate WUR parameters (e.g., WUR channels or WUR discovery channels) and WUR only discovery method (e.g., WUR beacon frame, WUR discovery frame, WUR wake-up frame, or WUR vendor specific frame) using the PCR transceiver at step 2250; specifically, the associated AP may transmit, to the STA, a response frame that includes the WUR parameters and WUR only discovery method to be used when the STA is in the WUR only discovery mode; the response frame may be a roaming response frame or any type of management, control, or action frames such as a beacon frame or a probe response frames that include WUR parameters, WUR only discovery methods, or WUR information of target/neighboring BSSs/APs; 215; the roaming response frame may be a beacon frame or probe response frame; the roaming configuration result(s); WUR duty cycle parameter; target SS/BSS/ESS/HESS/AP ID; WUR discovery channel(s); WUR channel(s); wake-up ID; wake-up method; and/or WUR discovery mode; 0217; the configuration results may be an indication of the configuration with a server, or some configuration authority is successful or not, such as successful, unsuccessful, and the like]. 

Regarding Claim 2,
wherein switching the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role comprises: sending a channel switch announcement (CSA) to the wireless client, to cause the wireless client to switch to the second radio of the access point [Wang: 0194; the associated AP may transmit, to the STA, a response frame that includes the WUR parameters and WUR only discovery method to be used when the STA is in the WUR only discovery mode; the response frame may be a roaming response frame or any type of management, control, or action frames such as a beacon frame or a probe response frames that include WUR parameters, WUR only discovery methods, or WUR information of target/neighboring BSSs/APs]. 

Regarding Claim 3,
wherein determining that the wireless client is a low bandwidth client comprises: identifying a device type associated with the wireless client [Wang: 0121 device type == capability of receiving WUR PPDU; the flexible WUR PPDU transmission and reception a STA indicating that it is capable of receiving NBPs of the same WUR PPDU over a 20 MHz when it (re)associates with an AP, or at any time during the association (e.g., in a WUR element, or in an action frames or control or management frames); such an indication may also be part of the WUR mode negotiation process]. 

Regarding Claim 4,
wherein determining that the wireless client is a low bandwidth client comprises: monitoring a bandwidth usage or sleep schedule of the wireless client [Wang: 0139; in one embodiment WUR synchronizing frames may be transmitted using the unused carrier in the 20 MHz bandwidth; these synchronization frames may also be transmitted in conjunction with the WUR PPDU, WUR beacons, and WUR discovery frames thereby allowing the STA to fill the channel with energy on most carriers, and ensuring that a receiver can detect the channel is busy using energy detection techniques whenever a STA sends a WUR PPDU, it may also send WUR beacon(s), WUR discovery frame(s), and/or WUR synchronization frame(s); 0182; in one embodiment involving the fall back to the PCR power save procedure, the PCR may resume its power save procedure but modified in the case that a WUR is enabled; in an example of 802.11ax, the WUR transceiver may be in sleep modes 1805, 1815, 1825, but turn on the PCR transceiver at the target wake-up time ( TWT) set 1810, 1820, 1830; in another example of WUS recovery 1855 at TWT 1850, the WUR transceiver may be in sleep modes 1835, 1845, 1860, but turn on the PCR transceiver at the TWT set 1850, 1865 in the PCR when there is no received WUS 1840; 0193; the WUR STA WUR STA may also put its WURx into a duty cycle mode and may only turn on its WURx for certain duration (e.g., WURx on time) with a certain periodicity or duty cycle in order to achieve higher energy efficiency; furthermore, the WUR STA may turn on its WURx when triggered by an event such as roaming from on site to another site; when the WUR transceiver is active (e.g., receiving WUR frames) the WUR STA may receive WUR beacon frames, WUR wake-up frames, WUR discovery frames, or WUR vendor specific frames that provide information about the WUR AP in the reception range of the device containing the WURx]. 

Regarding Claim 5,
further comprising: generating a channel monitoring schedule for the second radio that includes time slots reserved for serving the wireless client [Wang: 215; the roaming response frame may be a beacon frame or probe response frame; the roaming response frame may contain information, such as: result(s); configuration result(s); WUR duty cycle parameter; target SS/BSS/ESS/HESS/AP ID; WUR discovery channel(s); WUR channel(s); wake-up ID; wake-up method; and/or WUR discovery mode; 0217; the configuration results may be an indication of the configuration with a server, or some configuration authority is successful or not, such as successful, unsuccessful, and the like; 0218; the WUR duty cycle parameter may be used by the WUR STAs in WUR only discovery mode; 0221; the WUR channel(s) may be the WUR channels that the STA may monitor for WUR operations such as WUR only discovery mode and WUR mode]. 

Regarding Claim 6,
further comprising: negotiating a target wake time (TWT) schedule with the wireless client such that the wireless client wakes during the time slots reserved for servicing the wireless client, and wherein the second radio of the access point and the wireless client are on a same channel during one of the time slots [Wang: target wake time == WUR duty cycle parameter; 0215; the roaming response frame may be a beacon frame or probe response frame; the roaming response frame may contain information, such as: result(s); configuration result(s); WUR duty cycle parameter; target SS/BSS/ESS/HESS/AP ID; WUR discovery channel(s); WUR channel(s); wake-up ID; wake-up method; and/or WUR discovery mode; 0218; the WUR duty cycle parameter may be used by the WUR STAs in WUR only discovery mode; 0225; a non-AP STA associated with an AP may enter a WUR only discovery mode at the AP's request; for example, an AP may send a roaming request or a roaming setup frame to a non-AP STA]. 

Regarding Claim 7,
wherein the first and second radios operate on the 5 GHz wireless spectrum [Wang: 0102; as illustrated in FIG. 1E, a WTRU 192 (e.g., IoT device) may include a primary connectivity radio (PCR) transceiver 196 and a WUR transceiver 198; the WUR transceiver 198 may operate as a companion radio to the PCR transceiver 196 to PCR transceiver 196 may be used to transmit regular 802.11 packets or cellular packets; the WUR transceiver 198 may be designed to transmit and receive small amount of data with very low power consumption (e.g., less than 1 mW); the WUR transceiver 198 may operate in 2.4 GHz, 5 GHz and may be extended to Sub 1 GHz]. 
Note:
Being companion radios, both PCR and WUR support 5GHz transmission with an AP.

Regarding Claim 8,
wherein switching the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role comprises: sending a spoofed basic service set identifier (BSSID) to the wireless client [Wang: spoofed BSSID == compressed SSID; 0225; the AP may include in the roaming request or roaming setup frame information such as: WUR duty cycle parameter; target SS/BSS/ESS/HESS/AP ID; WUR discovery channel(s); WUR channel(s); wake-up ID; wake-up method; and/or WUR discovery mode; 0227; the target SS/BSS/ESS/HESS/AP ID may be a field that includes the IDs of the target SS, BSS, ESS, HSS, or AP (e.g., the compressed SSID) which may be included in a WUR discovery frame]. 

Regarding Claims 9-17, which recite an apparatus having the same limitations as those in claims 1-8 above, the same rationale of rejection as presented above in claims 1-8 is applicable.
 

Regarding Claims 17-19, which recites a tangible, non-transitory, computer-readable medium storing program instructions that cause a device to execute a process having the same limitations as those in claims 1 and 5-6 above, the same rationale of rejection as presented above in claims 1 and 5-6 is applicable.

Regarding Claim 20,
wherein the wireless client is a battery-powered Internet of Things (IoT) device [Wang: 0103; some usage cases for WUR may include, but are not limited to: IoT devices, low power operation for mobile stations, etc].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang (US 2019/0364505) teaches that An AP may provide its WUR schedules in its (short) beacons; AP1 may switch to WUR mode at a scheduled time, which may be immediately proceeded by a (short) beacon which announces that the AP is switching to WUR mode by turning off its PCR [Wang: 0168; 0170].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468